DETAILED ACTION
This office action is in response to the application filed on December 1, 2020. Claims 1 – 21 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for priority based on U.S. provisional applications 62/942,305 filed on December 2, 2019.

Claim Objections
In Claims 1, 4, 12 and 19, it recites the limitation “principal axes of the fields of view”.  The Examiner has interpreted “principal axes of the fields of view” to mean “principal axis of the fields of view”, as there appears to be a typographical error.
Appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kunze (US 2017/0153457 A1) referred to as Kunze hereinafter, and in view of Pan et al. (US 2018/0191954 A1) referred to as Pan hereinafter.
Regarding Claim 1, Kunze teaches a vehicular camera monitoring system (Fig. 1, Par. [0013], driver monitoring system 22) comprising: 
a pair of rearward viewing camera disposed at a vehicle equipped with the vehicular camera monitoring system (Fig. 1, Par. [0012], a vision system 12 that includes at least one exterior facing imaging sensor or camera, such as a rearward facing imaging sensor or camera 14a (and the system may optionally include multiple exterior facing imaging sensors or cameras, such as a forwardly facing camera 14b at the front (or at the windshield) of the vehicle, and a sidewardly/rearwardly facing camera 14c, 14d at respective sides of the vehicle)), each rearward viewing camera of the pair of rearward viewing cameras having a field of view at least rearward of the vehicle (Par. [0012], which captures images exterior of the vehicle, such as a rearward facing (i.e. rearward view) imaging sensor or camera 14a and a sidewardly/rearwardly facing (i.e. rearward view) imaging sensor or camera 14c, 14d at respective sides of the vehicle); 
a driver-monitoring camera disposed at the vehicle (Par. [0013], at least one camera 7 (FIG. 2) disposed in the vehicle and having a field of view that encompasses the head region of the driver of the vehicle, and driver-monitoring camera capturing image data, an image processor 
an electronic control unit (ECU) having circuitry (Par. [0012], The vision system 12 includes a control or electronic control unit (ECU)), wherein the circuitry of the ECU comprises an image processor operable to process image data captured by the driver-monitor camera and the rearward viewing cameras (Par. [0012], processor 18 that is operable to process image data captured by the camera or cameras (i.e. camera 7 and camera 14a)); 
a stereographic video display screen (Fig. 2, Par. [0019], two display screens 6, i.e. stereographic)  disposed at an interior cabin of the vehicle (Par. [0012], display device may be disposed elsewhere at or in the vehicle (i.e. interior cabin)) and viewable by the driver of the vehicle (Par. [0019], each eye of the driver receives a respective image displayed by or projected by the display devices or display screens 6); 
wherein, responsive to processing at the ECU of image data captured by the driver-monitoring camera, the ECU determines location of each eye of the driver of the vehicle (Par. [0013], An image processor processes image data captured by the camera or cameras to determine the location of the driver's eyes); and 
wherein, responsive to the determined respective location of each eye of the driver of the vehicle (Par. [0013], the display system displays images viewable by respective ones of the driver's eyes), and responsive to processing at the ECU of image data captured by each rearward viewing camera of the pair of rearward viewing cameras  (Par. [0012], processor 18 that is operable to process image data captured by the camera or cameras (i.e. camera 7 and camera 14a)), the stereographic video display screen displays video images (Par. [0019],  The processing system processes image data captured by the camera to determine the location and derived at least in part from image data captured by both rearward viewing cameras of the pair of rearward viewing cameras (Par. [0028], the vision system (utilizing the forward facing camera and a rearward facing camera and other cameras disposed at the vehicle with exterior fields of view) may be part of or may provide a display) and provides depth perception to the driver of the vehicle viewing the displayed video images  (Par. [0015],  The image pair may have stereoscopic properties (i.e. depth perception) which enables the driver to see the projection in 3D (i.e. depth perception is three dimensional) without wearing additional appliances such as a shutter mask, green and red filtered goggles or polarization filtering glasses).
While Kunze teaches a pair of rearward viewing camera disposed at a vehicle equipped with the vehicular camera monitoring system (Fig. 1, Par. [0012], a vision system 12 that includes at least one exterior facing imaging sensor or camera, such as a rearward facing imaging sensor or camera 14a and a sidewardly/rearwardly facing (i.e. second rearward view) imaging sensor or camera 14c, 14d at respective sides of the vehicle), each rearward viewing camera having a field of view at least rearward of the vehicle (Par. [0012], which captures images exterior of the vehicle, such as a rearward facing (i.e. field of view of rearward view) imaging sensor or camera 14a and a sidewardly/rearwardly facing (i.e. field of view of rearward view) imaging sensor or camera 14c, 14d at respective sides of the vehicle), Kunze does not specifically teach a pair of rearward viewing cameras are mounted side-by-side or overlapping field of view. 
Therefore, Kunze fails to explicitly teach wherein the fields of view of the rearward viewing cameras overlap and wherein the rearward viewing cameras of the pair of rearward viewing cameras are mounted at the vehicle side-by-side one another with the principal axes of the fields of view of the rearward viewing cameras being spaced apart
 a pair of rearward viewing cameras disposed at a vehicle (Fig. 1, Par, [0030], the camera 104 and 106 are a stereo pair mounted on the rear of the vehicle 100), each rearward viewing camera of the pair of rearward viewing cameras having a field of view at least rearward of the vehicle (Par. [0030], each has a respective rear field of view (FOV) angle), wherein the fields of view of the rearward viewing cameras overlap (Fig. 1 illustrates CAM2 field of view from camera 104 overlaps with CAM3 field of view from camera 106); wherein the rearward viewing cameras of the pair of rearward viewing cameras are mounted at the vehicle side-by-side one another with the principal axes of the fields of view of the rearward viewing cameras being spaced apart (Fig. 1 illustrates cameras are side by side with principal axis being spaced apart, Par. [0025], a stereo pair of cameras on the rear of the vehicle)).
References Kunze and Pan are considered to be analogous art because they relate to vehicle camera systems. Therefore, it would have been obvious that one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize the advantage of further including a pair of side by side overlapping rearward viewing cameras as suggested by Pan in the invention of Kunze in order to receive video streams captured by the cameras and to process the video streams to generate rear-view panoramas that are displayed to a driver of the vehicle (See Pan, Par. [0020]).

Regarding Claim 2, Kunze in view of Pan teaches Claim 1. Kunze further teaches wherein the stereographic video display screen (Par. [0019] As shown in FIG. 2, the head up display system operates to project or display images viewable by the respective eyes of the driver (represented by the two eye boxes 1) (i) projects video images derived from image data captured by rearward viewing camera of the rearward viewing cameras toward the left eye of the driver of the vehicle and (ii) projects video images derived from image data captured by rearward viewing camera of the pair of rearward viewing cameras toward the right eye of the driver of the vehicle (Par. [0004], vision system or imaging system for a vehicle that utilizes one or more cameras (i.e. rearward viewing camera 14a) to capture image data representative of images exterior of the vehicle, and provides enhanced display of images (such as images captured by one or more exteriorly viewing cameras of the vehicle or other image generating system of the vehicle) for viewing by both eyes of the driver (i.e. left and right eye), with each eye viewing a respective displayed or projected image).
Kunze does not specifically teach a pair of side by side rearward viewing cameras. However, Pan teaches a pair of rearward viewing cameras disposed at a vehicle (Fig. 1, Par, [0030], the camera 104 and 106 are a stereo pair mounted on the rear of the vehicle 100), a left side rearward viewing camera (Fig.1, left side camera 106) and a right-side rearward viewing camera (Fig.1, right side camera 104).
References Kunze and Pan are considered to be analogous art because they relate to vehicle camera systems. Therefore, it would have been obvious that one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize the advantage of further including a left and right side rearward viewing cameras as suggested by Pan in the invention of Kunze in order to receive video streams captured by the cameras and to process the video streams to generate rear-view panoramas that are displayed to a driver of the vehicle (See Pan, Par. [0020]).

Regarding Claim 3, Kunze in view of Pan teaches Claim 1. Kunze further teaches wherein, responsive to determining, via image processing at the ECU of image data captured by the driver-monitoring camera, that the driver's head has changed position (Par. [0021],  the displayed video images at the stereographic video display screen are panned to accommodate the driver's change in viewing angle toward the stereographic video display screen (Par. [0021], The camera 7 captures image data and the image processor processes the captured image data to detect and track the driver's eyes (generally at the eye boxes 1) and the first reflective element or curved mirror 4 may be adjusted to adjust the display/projection (i.e. screen panned) and reflection of the displayed images to direct the displayed images to the respective eye boxes (i.e. to accommodate change in viewing angle)).

Regarding Claim 4, Kunze in view of Pan teaches Claim 1. Pan further teaches the pair of rearward viewing cameras are mounted at the vehicle with the principal axes of the fields of view of the rearward viewing cameras being parallel to one another (Fig. 1, illustrates that Camera 104 and 106 are parallel to one another).
References Kunze and Pan are considered to be analogous art because they relate to vehicle camera systems. Therefore, it would have been obvious that one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize the advantage of further including parallel mounted stereo rearward viewing cameras as suggested by Pan in the invention of Kunze in order to receive video streams captured by the cameras and to process the video streams to generate rear-view panoramas that are displayed to a driver of the vehicle (See Pan, Par. [0020]).

Regarding Claim 5, Kunze in view of Pan teaches Claim 1. Pan further teaches the pair of rearward viewing cameras are disposed at a rear portion of the vehicle (Fig. 1, Par, [0030], the camera 104 and 106 are a stereo pair mounted on the rear of the vehicle 100).
References Kunze and Pan are considered to be analogous art because they relate to vehicle camera systems. Therefore, it would have been obvious that one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize the advantage of further including rear mounted viewing cameras on rear of vehicle as suggested by Pan in the invention of Kunze in order to receive video streams captured by the cameras and to process the video streams to generate rear-view panoramas that are displayed to a driver of the vehicle (See Pan, Par. [0020]).

Regarding Claim 6, Kunze in view of Pan teaches Claim 1. Pan further teaches wherein the rearward viewing cameras are disposed at opposite sides of a longitudinal center-line axis of the vehicle (Fig. 1, illustrates the cameras are disposed on opposites sides of center line of vehicle).
References Kunze and Pan are considered to be analogous art because they relate to vehicle camera systems. Therefore, it would have been obvious that one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize the advantage of further including rear viewing cameras positioned opposite of center line axis of vehicle as suggested by Pan in the invention of Kunze in order to receive video streams captured by the cameras and to process the video streams to generate rear-view panoramas that are displayed to a driver of the vehicle (See Pan, Par. [0020]).

Claims 7 - 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kunze (US 2017/0153457 A1), in view of Pan (US 2018/0191954 A1), and in further view of Pomerleau et al. (US 2008/0304705 A1) referred to as Pomerleau hereinafter.
Regarding Claim 7, Kunze in view of Pan teaches Claim 1. While Kunze teaches rearward viewing cameras are spaced apart (Fig. 1, Par. [0012], which captures images exterior of the vehicle, such as a rearward facing (i.e. one rearward view) imaging sensor or camera 14a and a sidewardly/rearwardly facing (i.e. second rearward view) imaging sensor or camera 14c, 14d at respective sides of the vehicle), Kunze does not specifically teach distance between cameras. Pan further teaches rearward viewing cameras are spaced apart (Fig. 1, Par. [0030], as illustrated, the camera 104 and 106 are a stereo pair mounted on the rear of the vehicle 100). Pan does not specifically teach distance between cameras.
Therefore, Kunze in view of Pan fails to explicitly teach wherein the rearward viewing cameras are spaced apart by a distance of less than five inches.
However, Pomerleau teaches wherein the rearward viewing cameras (with further reference to FIG. 2, a rear-facing stereo vision system is mounted on the cab with corresponding rear-directed cameras 210, 212 beneath each respective mirror assembly. The cameras provide two discrete image views (dashed lines 160 and 162 in FIG. 1) of the depicted vehicle 150) are spaced apart by a distance of less than five inches (Par. [0030], the baseline distance 340 between the optical centers of the cameras is approximately 12 cm (i.e. 4.724 inches, which less than five inches)).
References Kunze, Pan and Pomerleau are considered to be analogous art because they relate to vehicle camera systems. Therefore, it would have been obvious that one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize the advantage 

Regarding Claim 8, Kunze in view of Pan teaches Claim 1. Although Kunze further teaches the rearward viewing camera is disposed at a driver-side portion of the vehicle so as to view rearward and sideward at the driver side of the vehicle (Fig. 1, Par. [0012], a vision system 12 that includes at least one exterior facing imaging sensor or camera, such as a rearward facing imaging sensor or camera 14a (and the system may optionally include multiple exterior facing imaging sensors or cameras, such as a sidewardly/rearwardly facing camera 14c (i.e. driver side portion), 14d at respective sides of the vehicle)), Kunze does not specifically teach both rearward viewing cameras are disposed at a driver-side portion. 
Therefore, Kunze in view of Pan fail to explicitly teach the rearward viewing cameras are disposed at a driver-side portion of the vehicle so as to view rearward and sideward at the driver side of the vehicle
However, Pomerleau teaches the rearward viewing cameras are disposed at a driver-side portion of the vehicle (Fig. 2, Par. [0029], two pairs of stereo cameras 210 (i.e. driver side portion), 212 mounted on either side of the cab 110, each stereo camera pair 210 (i.e. driver side portion), 212 is mounted on the respective mirror bracket 220 and to face rearwardly at an appropriate angle to image the region adjacent to, and behind, the cab) so as to view rearward and sideward at the driver side of the vehicle (Fig. 1, Par. [0028], The cameras provide two discrete image views (dashed lines 160 and 162 in FIG. 1) of the depicted vehicle 150 from the driver side, Par. [0029], hereby affording the driver a view of the rear sides of the rig).


Regarding Claim 9, Kunze in combination with Pan and Pomerleau teach Claim 8. Pomerleau further teaches the rearward viewing cameras are disposed at a driver-side exterior mirror assembly disposed at the driver-side portion of the vehicle (Fig. 2, Par. [0029], two pairs of stereo cameras 210 (i.e. driver side portion), 212 mounted on either side of the cab 110, each stereo camera pair 210, 212 is mounted on the respective mirror bracket 220 (i.e. exterior mirror assembly) and to face rearwardly at an appropriate angle to image the region adjacent to, and behind, the cab).

Regarding Claim 10, Kunze in view of Pan teaches Claim 1. Although Kunze further teaches the rearward viewing camera is disposed at a passenger-side portion of the vehicle so as to view rearward and sideward at the passenger side of the vehicle (Fig. 1, Par. [0012], a vision system 12 that includes at least one exterior facing imaging sensor or camera, such as a rearward facing imaging sensor or camera 14a (and the system may optionally include multiple exterior facing imaging sensors or cameras, such as a sidewardly/rearwardly facing camera 14c, 14d (i.e. passenger side) at respective sides of the vehicle)), Kunze does not specifically teach both rearward viewing cameras are disposed at a passenger-side portion. 

However, Pomerleau teaches the rearward viewing cameras are disposed at a passenger-side portion of the vehicle (Fig. 2, Par. [0029], two pairs of stereo cameras 210, 212 (i.e. passenger side portion) mounted on either side of the cab 110, each stereo camera pair 210, 212 (i.e. passenger side portion) is mounted on the respective mirror bracket 220 and to face rearwardly at an appropriate angle to image the region adjacent to, and behind, the cab) so as to view rearward and sideward at the passenger side of the vehicle (Fig. 2, Par. [0028], rear-directed camera 212 on passenger side of vehicle, Par. [0029], hereby affording the driver a view of the rear sides of the rig).
References Kunze, Pan and Pomerleau are considered to be analogous art because they relate to vehicle camera systems. Therefore, it would have been obvious that one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize the advantage of further specifying the pair of cameras on passenger side of vehicle as suggested by Pomerleau in the inventions of Kunze and Pan in order to could make drivers more aware of obstacles in the lanes along side of, and extending behind their vehicle (See Pomerleau, Par. [0010]).

Regarding Claim 11, Kunze in combination with Pan and Pomerleau teach Claim 10. Pomerleau further teaches the rearward viewing cameras are disposed at a passenger-side exterior mirror assembly disposed at the passenger-side portion of the vehicle (Fig. 2, Par. [0029], two pairs of stereo cameras 210, 212 (i.e. passenger side portion) mounted on either side of the cab 110, each stereo camera pair 210, 212 is mounted on the respective mirror bracket 220 

Regarding Claim 12, Kunze teaches a vehicular camera monitoring system (Fig. 1, Par. [0013], driver monitoring system 22) comprising: 
a pair of rearward viewing camera disposed at a vehicle equipped with the vehicular camera monitoring system (Fig. 1, Par. [0012], a vision system 12 that includes at least one exterior facing imaging sensor or camera, such as a rearward facing imaging sensor or camera 14a (and the system may optionally include multiple exterior facing imaging sensors or cameras, such as a forwardly facing camera 14b at the front (or at the windshield) of the vehicle, and a sidewardly/rearwardly facing camera 14c, 14d at respective sides of the vehicle)), each rearward viewing camera of the pair of rearward viewing cameras having a field of view at least rearward of the vehicle (Par. [0012], which captures images exterior of the vehicle, such as a rearward facing (i.e. one rearward view) imaging sensor or camera 14a and a sidewardly/rearwardly facing (i.e. second rearward view) imaging sensor or camera 14c, 14d at respective sides of the vehicle); 
a driver-monitoring camera disposed at the vehicle (Par. [0013], at least one camera 7 (FIG. 2) disposed in the vehicle and having a field of view that encompasses the head region of the driver of the vehicle) and driver-monitoring camera capturing image data, an image processor processes image data captured by the camera or cameras to determine the location of the driver's eyes); 
an electronic control unit (ECU) having circuitry (Par. [0012], The vision system 12 includes a control or electronic control unit (ECU)), wherein the circuitry of the ECU comprises an image processor operable to process image data captured by the driver-monitor camera and the rearward viewing cameras (Par. [0012], processor 18 that is operable to process image data captured by the camera or cameras (i.e. camera 7 and camera 14a)); 
a stereographic video display screen (Fig. 2, Par. [0019], two display screens 6, i.e. stereographic) disposed at an interior cabin of the vehicle (Par. [0012], display device may be disposed elsewhere at or in the vehicle (i.e. interior cabin)) and viewable by the driver of the vehicle (Par. [0019], each eye of the driver receives a respective image displayed by or projected by the display devices or display screens 6); 
wherein, responsive to processing at the ECU of image data captured by the driver-monitoring camera, the ECU determines location of each eye of the driver of the vehicle (Par. [0013], An image processor processes image data captured by the camera or cameras to determine the location of the driver's eyes); and 
wherein, responsive to the determined respective location of each eye of the driver of the vehicle (Par. [0013], the display system displays images viewable by respective ones of the driver's eyes), and responsive to processing at the ECU of image data captured by each rearward viewing camera of the pair of rearward viewing cameras  (Par. [0012], processor 18 that is operable to process image data captured by the camera or cameras (i.e. camera 7 and camera 14a)), the stereographic video display screen (Par. [0019] As shown in FIG. 2, the head up display system operates to project or display images viewable by the respective eyes of the driver (represented by the two eye boxes 1) (i) projects video images derived from image data captured by rearward viewing camera of the rearward viewing cameras toward the left eye of the driver of the vehicle and (ii) projects video images derived from image data captured by rearward viewing camera of the pair of rearward viewing cameras toward the right eye of the driver of the vehicle (Par. [0004], vision system or imaging system for a vehicle that utilizes one or more cameras (i.e. rearward viewing camera 14a) to capture image data representative of images exterior of the vehicle, and provides enhanced display of images (such as images captured by one or more exteriorly viewing cameras of the vehicle or other image generating system of the vehicle) for viewing by both eyes of the driver (i.e. left and right eye), with each eye viewing a respective displayed or projected image).
While Kunze teaches a pair of rearward viewing camera disposed at a vehicle equipped with the vehicular camera monitoring system (Fig. 1, Par. [0012], a vision system 12 that includes at least one exterior facing imaging sensor or camera, such as a rearward facing imaging sensor or camera 14a and a sidewardly/rearwardly facing (i.e. second rearward view) imaging sensor or camera 14c, 14d at respective sides of the vehicle), each rearward viewing camera having a field of view at least rearward of the vehicle (Par. [0012], which captures images exterior of the vehicle, such as a rearward facing (i.e. first field of view of rearward view) imaging sensor or camera 14a and a sidewardly/rearwardly facing (i.e. second field of view of rearward view) imaging sensor or camera 14c, 14d at respective sides of the vehicle), Kunze does not specifically teach a pair of rearward viewing cameras are parallel mounted side-by-side or overlapping field of view. 
Therefore, Kunze fails to explicitly teach wherein the fields of view of the rearward viewing cameras overlap; wherein the rearward viewing cameras of the pair of rearward viewing cameras are mounted at the vehicle side-by-side one another with the principal axes of the fields of view of the rearward viewing cameras being spaced apart and parallel to one another.
However, Pan teaches a pair of rearward viewing cameras disposed at a vehicle (Fig. 1, Par, [0030], the camera 104 and 106 are a stereo pair mounted on the rear of the vehicle 100), each rearward viewing camera of the pair of rearward viewing cameras having a field of view at least rearward of the vehicle (Par. [0030], each has a respective rear field of view (FOV) angle), and wherein the fields of view of the rearward viewing cameras overlap (Fig. 1 illustrates CAM2 field of view from camera 104 overlaps with CAM3 field of view from camera 106); wherein the rearward viewing cameras of the pair of rearward viewing cameras are mounted at the vehicle side-by-side one another with the principal axes of the fields of view of the rearward viewing cameras being spaced apart (Fig. 1 illustrates cameras are side by side with principal axis being spaced apart, Par. [0025], a stereo pair of cameras on the rear of the vehicle)) and parallel to one another (Fig. 1, illustrates that Camera 104 and 106 are parallel to one another), a left side rearward viewing camera (Fig.1, left side camera 106) and a right-side rearward viewing camera (Fig.1, right side camera 104).
References Kunze and Pan are considered to be analogous art because they relate to vehicle camera systems. Therefore, it would have been obvious that one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize the advantage of further including a pair or stereo rearward viewing cameras as suggested by Pan in the invention of Kunze in order to receive video streams captured by the cameras and to process the video streams to generate rear-view panoramas that are displayed to a driver of the vehicle (See Pan, Par. [0020]).

In addition, while Kunze teaches rearward viewing cameras are spaced apart (Fig. 1, Par. [0012], which captures images exterior of the vehicle, such as a rearward facing (i.e. one rearward view) imaging sensor or camera 14a and a sidewardly/rearwardly facing (i.e. second rearward view) imaging sensor or camera 14c, 14d at respective sides of the vehicle), Kunze does not specifically teach distance between cameras. While Pan further teaches rearward viewing cameras are spaced apart (Fig. 1, Par. [0030], as illustrated, the camera 104 and 106 are a stereo pair mounted on the rear of the vehicle 100), Pan does not specifically teach distance between cameras.
Therefore, Kunze in view of Pan fails to explicitly teach wherein the rearward viewing cameras are spaced apart by a distance of less than five inches.
However, Pomerleau teaches wherein the rearward viewing cameras (with further reference to FIG. 2, a rear-facing stereo vision system is mounted on the cab with corresponding rear-directed cameras 210, 212 beneath each respective mirror assembly. The cameras provide two discrete image views (dashed lines 160 and 162 in FIG. 1) of the depicted vehicle 150) are spaced apart by a distance of less than five inches (Par. [0030], the baseline distance 340 between the optical centers of the cameras is approximately 12 cm (i.e. 4.724 inches, which less than five inches)).
References Kunze, Pan and Pomerleau are considered to be analogous art because they relate to vehicle camera systems. Therefore, it would have been obvious that one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize the advantage of further specifying the pair of cameras separation distance as suggested by Pomerleau in the inventions of Kunze and Pan in order to offer the advantage of a small profile (See Pomerleau, Par. [0029]).

Regarding Claim 13, Kunze in combination with Pan and Pomerleau teaches Claim 12. Kunze further teaches wherein, responsive to determining, via image processing at the ECU of image data captured by the driver-monitoring camera, that the driver's head has changed position (Par. [0021], such as due to a change in driver to a different driver of different height or  the displayed video images at the stereographic video display screen are panned to accommodate the driver's change in viewing angle toward the stereographic video display screen (Par. [0021], The camera 7 captures image data and the image processor processes the captured image data to detect and track the driver's eyes (generally at the eye boxes 1) and the first reflective element or curved mirror 4 may be adjusted to adjust the display/projection (i.e. screen panned) and reflection of the displayed images to direct the displayed images to the respective eye boxes (i.e. to accommodate change in viewing angle)).

Regarding Claim 14, Kunze in combination with Pan and Pomerleau teaches Claim 12. Pan further teaches wherein the rearward viewing cameras are disposed at opposite sides of a longitudinal center-line axis of the vehicle (Fig. 1, illustrates the cameras are disposed on opposites sides of center line of vehicle).
References Kunze and Pan are considered to be analogous art because they relate to vehicle camera systems. Therefore, it would have been obvious that one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize the advantage of further including rear viewing cameras positioned opposite of center line axis of vehicle as suggested by Pan in the invention of Kunze in order to receive video streams captured by the cameras and to process the video streams to generate rear-view panoramas that are displayed to a driver of the vehicle (See Pan, Par. [0020]).

Regarding Claim 15, Kunze in combination with Pan and Pomerleau teach Claim 12. Although Kunze further teaches the rearward viewing camera is disposed at a driver-side portion of the vehicle so as to view rearward and sideward at the driver side of the vehicle (Fig. 1, Par. [0012], a vision system 12 that includes at least one exterior facing imaging sensor or camera, such as a rearward facing imaging sensor or camera 14a (and the system may optionally include multiple exterior facing imaging sensors or cameras, such as a sidewardly/rearwardly facing camera 14c (i.e. driver side portion), 14d at respective sides of the vehicle)), Kunze does not specifically teach both rearward viewing cameras are disposed at a driver-side portion. 
Therefore, Kunze in view of Pan fail to explicitly teach the rearward viewing cameras are disposed at a driver-side portion of the vehicle so as to view rearward and sideward at the driver side of the vehicle
However, Pomerleau teaches the rearward viewing cameras are disposed at a driver-side portion of the vehicle (Fig. 2, Par. [0029], two pairs of stereo cameras 210 (i.e. driver side portion), 212 mounted on either side of the cab 110, each stereo camera pair 210 (i.e. driver side portion), 212 is mounted on the respective mirror bracket 220 and to face rearwardly at an appropriate angle to image the region adjacent to, and behind, the cab) so as to view rearward and sideward at the driver side of the vehicle (Fig. 1, Par. [0028], The cameras provide two discrete image views (dashed lines 160 and 162 in FIG. 1) of the depicted vehicle 150 from the driver side, Par. [0029], hereby affording the driver a view of the rear sides of the rig).
References Kunze, Pan and Pomerleau are considered to be analogous art because they relate to vehicle camera systems. Therefore, it would have been obvious that one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize the advantage of further specifying the pair of cameras on driver side of vehicle as suggested by Pomerleau in the inventions of Kunze and Pan in order to could make drivers more aware of obstacles in the lanes along side of, and extending behind their vehicle (See Pomerleau, Par. [0010]).

Regarding Claim 16, Kunze in combination with Pan and Pomerleau teach Claim 15. Pomerleau further teaches the rearward viewing cameras are disposed at a driver-side exterior mirror assembly disposed at the driver-side portion of the vehicle (Fig. 2, Par. [0029], two pairs of stereo cameras 210 (i.e. driver side portion), 212 mounted on either side of the cab 110, each stereo camera pair 210, 212 is mounted on the respective mirror bracket 220 (i.e. exterior mirror assembly) and to face rearwardly at an appropriate angle to image the region adjacent to, and behind, the cab).

Regarding Claim 17, Kunze in view of Pan teaches Claim 12. Although Kunze further teaches the rearward viewing camera is disposed at a passenger-side portion of the vehicle so as to view rearward and sideward at the passenger side of the vehicle (Fig. 1, Par. [0012], a vision system 12 that includes at least one exterior facing imaging sensor or camera, such as a rearward facing imaging sensor or camera 14a (and the system may optionally include multiple exterior facing imaging sensors or cameras, such as a sidewardly/rearwardly facing camera 14c, 14d (i.e. passenger side) at respective sides of the vehicle)), Kunze does not specifically teach both rearward viewing cameras are disposed at a passenger-side portion. 
Therefore, Kunze in view of Pan fail to explicitly teach the rearward viewing cameras are disposed at a passenger-side portion of the vehicle so as to view rearward and sideward at the passenger side of the vehicle
However, Pomerleau teaches the rearward viewing cameras are disposed at a passenger-side portion of the vehicle (Fig. 2, Par. [0029], two pairs of stereo cameras 210, 212 (i.e. passenger side portion) mounted on either side of the cab 110, each stereo camera pair 210,  so as to view rearward and sideward at the passenger side of the vehicle (Fig. 2, Par. [0028], rear-directed camera 212 on passenger side of vehicle, Par. [0029], hereby affording the driver a view of the rear sides of the rig).
References Kunze, Pan and Pomerleau are considered to be analogous art because they relate to vehicle camera systems. Therefore, it would have been obvious that one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize the advantage of further specifying the pair of cameras on passenger side of vehicle as suggested by Pomerleau in the inventions of Kunze and Pan in order to could make drivers more aware of obstacles in the lanes along side of, and extending behind their vehicle (See Pomerleau, Par. [0010]).

Regarding Claim 18, Kunze in combination with Pan and Pomerleau teach Claim 12. Pomerleau further teaches the rearward viewing cameras are disposed at a passenger-side exterior mirror assembly disposed at the passenger-side portion of the vehicle (Fig. 2, Par. [0029], two pairs of stereo cameras 210, 212 (i.e. passenger side portion) mounted on either side of the cab 110, each stereo camera pair 210, 212 is mounted on the respective mirror bracket 220 (i.e. exterior mirror assembly) and to face rearwardly at an appropriate angle to image the region adjacent to, and behind, the cab).

Regarding Claim 19, Kunze teaches a vehicular camera monitoring system (Fig. 1, Par. [0013], driver monitoring system 22) comprising: 
a pair of rearward viewing camera disposed at a vehicle equipped with the vehicular camera monitoring system (Fig. 1, Par. [0012], a vision system 12 that includes at least one exterior facing imaging sensor or camera, such as a rearward facing imaging sensor or camera 14a (and the system may optionally include multiple exterior facing imaging sensors or cameras, such as a forwardly facing camera 14b at the front (or at the windshield) of the vehicle, and a sidewardly/rearwardly facing camera 14c, 14d at respective sides of the vehicle)), each rearward viewing camera of the pair of rearward viewing cameras having a field of view at least rearward of the vehicle (Par. [0012], which captures images exterior of the vehicle, such as a rearward facing (i.e. one rearward view) imaging sensor or camera 14a and a sidewardly/rearwardly facing (i.e. second rearward view) imaging sensor or camera 14c, 14d at respective sides of the vehicle); 
a driver-monitoring camera disposed at the vehicle (Par. [0013], at least one camera 7 (FIG. 2) disposed in the vehicle and having a field of view that encompasses the head region of the driver of the vehicle) and driver-monitoring camera capturing image data, an image processor processes image data captured by the camera or cameras to determine the location of the driver's eyes); 
an electronic control unit (ECU) having circuitry (Par. [0012], The vision system 12 includes a control or electronic control unit (ECU)), wherein the circuitry of the ECU comprises an image processor operable to process image data captured by the driver-monitor camera and the rearward viewing cameras (Par. [0012], processor 18 that is operable to process image data captured by the camera or cameras (i.e. camera 7 and camera 14a)); 
a stereographic video display screen (Fig. 2, Par. [0019], two display screens 6, i.e. stereographic) disposed at an interior cabin of the vehicle (Par. [0012], display device may be  and viewable by the driver of the vehicle (Par. [0019], each eye of the driver receives a respective image displayed by or projected by the display devices or display screens 6); 
wherein, responsive to processing at the ECU of image data captured by the driver-monitoring camera, the ECU determines location of each eye of the driver of the vehicle (Par. [0013], An image processor processes image data captured by the camera or cameras to determine the location of the driver's eyes); and 
wherein, responsive to the determined respective location of each eye of the driver of the vehicle (Par. [0013], the display system displays images viewable by respective ones of the driver's eyes), and responsive to processing at the ECU of image data captured by each rearward viewing camera of the pair of rearward viewing cameras  (Par. [0012], processor 18 that is operable to process image data captured by the camera or cameras (i.e. camera 7 and camera 14a)), the stereographic video display screen displays video images (Par. [0019], The processing system processes image data captured by the camera to determine the location and viewing direction of the left and right eyes of the driver of the vehicle) derived at least in part from image data captured by both rearward viewing cameras of the pair of rearward viewing cameras (Par. [0028], the vision system (utilizing the forward facing camera and a rearward facing camera and other cameras disposed at the vehicle with exterior fields of view) may be part of or may provide a display) and provides depth perception to the driver of the vehicle viewing the displayed video images  (Par. [0015],  The image pair may have stereoscopic properties (i.e. depth perception) which enables the driver to see the projection in 3D (i.e. depth perception is three dimensional) without wearing additional appliances such as a shutter mask, green and red filtered goggles or polarization filtering glasses).
a pair of rearward viewing camera disposed at a vehicle equipped with the vehicular camera monitoring system (Fig. 1, Par. [0012], a vision system 12 that includes at least one exterior facing imaging sensor or camera, such as a rearward facing imaging sensor or camera 14a and a sidewardly/rearwardly facing (i.e. second rearward view) imaging sensor or camera 14c, 14d at respective sides of the vehicle), each rearward viewing camera having a field of view at least rearward of the vehicle (Par. [0012], which captures images exterior of the vehicle, such as a rearward facing (i.e. first field of view of rearward view) imaging sensor or camera 14a and a sidewardly/rearwardly facing (i.e. second field of view of rearward view) imaging sensor or camera 14c, 14d at respective sides of the vehicle), Kunze does not specifically teach a pair of rearward viewing cameras mounted parallel side-by-side with overlapping field of view. 
Therefore, Kunze fails to explicitly teach wherein the fields of view of the rearward viewing cameras overlap; wherein the rearward viewing cameras of the pair of rearward viewing cameras are mounted at the vehicle side-by-side one another with the principal axes of the fields of view of the rearward viewing cameras being spaced apart and parallel to one another; wherein the pair of rearward viewing cameras are disposed at a rear portion of the vehicle; wherein the rearward viewing cameras are disposed at opposite sides of a longitudinal center-line axis of the vehicle.
However, Pan teaches a pair of rearward viewing cameras disposed at a vehicle (Fig. 1, Par, [0030], the camera 104 and 106 are a stereo pair mounted on the rear of the vehicle 100), each rearward viewing camera of the pair of rearward viewing cameras having a field of view at least rearward of the vehicle (Par. [0030], each has a respective rear field of view (FOV) angle), and wherein the fields of view of the rearward viewing cameras overlap (Fig. 1  wherein the rearward viewing cameras of the pair of rearward viewing cameras are mounted at the vehicle side-by-side one another with the principal axes of the fields of view of the rearward viewing cameras being spaced apart (Fig. 1 illustrates cameras are side by side with principal axis being spaced apart, Par. [0025], a stereo pair of cameras on the rear of the vehicle)) and parallel to one another (Fig. 1, illustrates that Camera 104 and 106 are parallel to one another), wherein the pair of rearward viewing cameras are disposed at a rear portion of the vehicle (Fig. 1, Par, [0030], the camera 104 and 106 are a stereo pair mounted on the rear of the vehicle 100); wherein the rearward viewing cameras are disposed at opposite sides of a longitudinal center-line axis of the vehicle (Fig. 1, illustrates the cameras are disposed on opposites sides of center line of vehicle).
References Kunze and Pan are considered to be analogous art because they relate to vehicle camera systems. Therefore, it would have been obvious that one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize the advantage of further including a pair or stereo rearward viewing cameras as suggested by Pan in the invention of Kunze in order to receive video streams captured by the cameras and to process the video streams to generate rear-view panoramas that are displayed to a driver of the vehicle (See Pan, Par. [0020]).

In addition, while Kunze teaches rearward viewing cameras are spaced apart (Fig. 1, Par. [0012], which captures images exterior of the vehicle, such as a rearward facing (i.e. one rearward view) imaging sensor or camera 14a and a sidewardly/rearwardly facing (i.e. second rearward view) imaging sensor or camera 14c, 14d at respective sides of the vehicle), Kunze does not specifically teach distance between cameras. While Pan further teaches rearward viewing cameras are spaced apart (Fig. 1, Par. [0030], as illustrated, the camera 104 and 106 are a stereo pair mounted on the rear of the vehicle 100), Pan does not specifically teach distance between cameras.
Therefore, Kunze in view of Pan fails to explicitly teach wherein the rearward viewing cameras are spaced apart by a distance of less than five inches.
However, Pomerleau teaches wherein the rearward viewing cameras (with further reference to FIG. 2, a rear-facing stereo vision system is mounted on the cab with corresponding rear-directed cameras 210, 212 beneath each respective mirror assembly. The cameras provide two discrete image views (dashed lines 160 and 162 in FIG. 1) of the depicted vehicle 150) are spaced apart by a distance of less than five inches (Par. [0030], the baseline distance 340 between the optical centers of the cameras is approximately 12 cm (i.e. 4.724 inches, which less than five inches)).
References Kunze, Pan and Pomerleau are considered to be analogous art because they relate to vehicle camera systems. Therefore, it would have been obvious that one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize the advantage of further specifying the pair of cameras separation distance as suggested by Pomerleau in the inventions of Kunze and Pan in order to offer the advantage of a small profile (See Pomerleau, Par. [0029]).

Regarding Claim 20, Kunze in combination with Pan and Pomerleau teaches Claim 19. Kunze further teaches wherein the stereographic video display screen (Par. [0019] As shown in FIG. 2, the head up display system operates to project or display images viewable by the respective eyes of the driver (represented by the two eye boxes 1) (i) projects video images derived from image data captured by rearward viewing camera of the rearward viewing cameras toward the left eye of the driver of the vehicle and (ii) projects video images derived from image data captured by rearward viewing camera of the pair of rearward viewing cameras toward the right eye of the driver of the vehicle (Par. [0004], vision system or imaging system for a vehicle that utilizes one or more cameras (i.e. rearward viewing camera 14a) to capture image data representative of images exterior of the vehicle, and provides enhanced display of images (such as images captured by one or more exteriorly viewing cameras of the vehicle or other image generating system of the vehicle) for viewing by both eyes of the driver (i.e. left and right eye), with each eye viewing a respective displayed or projected image).

Regarding Claim 21, Kunze in combination with Pan and Pomerleau teaches Claim 19. Kunze further teaches wherein, responsive to determining, via image processing at the ECU of image data captured by the driver-monitoring camera, that the driver's head has changed position (Par. [0021], such as due to a change in driver to a different driver of different height or responsive to the driver moving his or her head sidewardly or vertically (i.e. driver’s head has changed position)), the displayed video images at the stereographic video display screen are panned to accommodate the driver's change in viewing angle toward the stereographic video display screen (Par. [0021], The camera 7 captures image data and the image processor processes the captured image data to detect and track the driver's eyes (generally at the eye boxes 1) and the first reflective element or curved mirror 4 may be adjusted to adjust the display/projection (i.e. screen panned) and reflection of the displayed images to direct the displayed images to the respective eye boxes (i.e. to accommodate change in viewing angle)).

Conclusion
Any inquiry concerning this communication should be directed to SUSAN E HODGES whose telephone number is (571)270-0498.  The Examiner can normally be reached on Monday - Friday from 8:00 am (EST) to 4:00 pm (EST).  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Brian T. Pendleton, can be reached on (571) . The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Susan E. Hodges/Primary Examiner, Art Unit 2425